Title: From Thomas Jefferson to Horatio Gates, 7 May 1784
From: Jefferson, Thomas
To: Gates, Horatio



Dear General
Annapolis May 7. 1784.

I received by the last post your favour of the 27th. Ult. and am obliged for the communications therein. The ferment on the subject of your society seems just becoming general. They write us from Virginia that it works high there, and that the division is precisely into civil and military. We will not presume to send foreign news from Annapolis to Philadelphia. Congress expect to adjourn on the 3d of June. They have passed the estimate and requisitions for the year, and some recommendations to the states to vest Congress with so much power over their commerce as will enable them to retaliate on any nation who may wish to grasp it on unequal terms; and to enable them if it should be found expedient to pass something like the British navigation act. You saw in the public papers a report of a committee, erroneously said to be an act of Congress, for dividing the Western country into new states. That report was recommitted, the paragraph of names struck off, the principles of government somewhat varied and the act then passed. Foreign treaties of commerce occupy us at present. I am not yet fixed as to the time of my coming to Philadelphia, tho’ think it will be not long first. I have the honour to be with very great esteem Dr. General Your friend & servt,

Th: Jefferson

